Michigan Commerce Bancorp Limited 222 North Washington Square, Suite One Lansing, Michigan 48933 517-374-5333 May 11, 2010 Kathryn McHale, Esq. Allicia Lam, Esq. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 4720 Washington, D.C. 20549 Re:Withdrawal Request of Michigan Commerce Bancorp Limited Amendment No. 2 to Form 10 Filed August 27, 2009 File No. 001-34414 Request for Withdrawal of Form 10-12(B)/A (Commission File No. 001-34414) Dear Ladies and Gentlemen: Michigan Commerce Bancorp Limited (the “Company”) hereby respectfully submits an application to withdraw the Company’s Registration Statement on Form10 (File No.001-34414) filed on July 21, 2009, as amended by the Company’s Amendment No.1 to the Registration Statement on Form10 filed on August 5, 2009, and further amended by the Company’s Amendment No.2 to the Registration Statement on Form10 filed on August 27, 2009 (collectively, the “Registration Statement”). The Company is requesting withdrawal of the Registration Statement, including the exhibits filed thereto, which has not been declared effective, because the Company, as discussed with Ms.Allicia Lam of the Staff, is working with the Company’s principal regulators to approve the transaction contemplated by the Registration Statement.Upon receipt of approval of the transactions contemplated by the Registration Statement the Company intends to file a new registration statement. The Company did not print or distribute any preliminary information statements and no securities were distributed under the Registration Statement. Please send copies of any written order granting withdrawal of the Registration Statement that the Commission may issue to the undersigned at Capitol Bancorp Limited, Capitol Bancorp Center, 200 Washington Square North, Lansing, Michigan 48933, facsimile number 517.374.2576, with a copy to the Registrant’s counsel, Honigman Miller Schwartz and Cohn llp, Attn:Phillip D. Torrence, 350 East Michigan Avenue, Suite 300, Kalamazoo, Michigan 49007, facsimile number 269.337.7703.If you have any questions with respect to this matter, please contact Phillip D. Torrence of Honigman Miller Schwartz and Cohn llp at 269.337.7702.Thank you. Sincerely, /s/ Joseph D. Reid Joseph D. Reid, Chairman & CEO
